Citation Nr: 0525420	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for scleroderma with 
Raynaud's phenomenon, claimed as frostbite of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in September 2003.  The veteran 
withdrew his request for a Board hearing by correspondence 
dated in March 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in February 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that he has an acquired 
psychiatric disorder that was onset during active service.  
He also claims he sustained frostbite of the hands during 
service with residuals scars present on his discharge 
examination that were erroneously noted as tattoos.  He 
asserted he had never had any tattoos on his hands.  He 
further contends that a private medical opinion established 
the onset of his Raynaud's Phenomenon at the age of 19 which 
was within one year of his separation from active service.  

Service medical records show that upon enlistment a 1/4 inch 
scar was noted on the veteran's right hand.  Records also 
show he was treated for anxiety reaction in October 1964 and 
that a March 1965 psychiatric evaluation recommended 
separation based upon a passive dependent personality 
disorder.  Records are negative for treatment for a cold 
injury; however, the veteran claims he incurred frostbite to 
the hands while serving on guard duty in Germany and was 
advised by his superiors not to request medical treatment.  A 
May 1965 separation examination report noted tattoos on the 
right and left hands and a passive dependent personality 
disorder.

Service records reflect that the veteran attempted to re-
enlist with a reserve unit and was accorded an examination 
for re-enlistment in November 1976.  Clinical evaluation was 
negative for any skin or psychiatric abnormality.  On an 
associated report of medical history the veteran stated he 
was in excellent health.  He also denied a history of 
depression or nervous trouble of any sort.  On his 
application for VA benefits received in August 1984, the 
veteran indicated that he had no military service after June 
1965.

Private medical records dated in April 1979 noted a history 
of Raynaud's syndrome since age 19 which affected only the 
hands and fingers.  An August 1981 opinion noted the veteran 
was first seen in February 1977 and that the diagnosis at 
that time was Raynaud's Phenomenon.  An August 1982 
examination report noted a 16 year history of Raynaud's 
Phenomenon and that the veteran had to leave his job as a 
salesman for a ski firm in New England because of Raynaud's 
Phenomenon problems related to his exposure to cold weather.  
Social Security Administration (SSA) correspondence noted his 
disability began in August 1982.  In his August 1984 
application for VA benefits the veteran reported his 
Raynaud's Crest Syndrome began in 1968.  

In correspondence dated in June 2000 Dr. D.P.A. noted the 
veteran was followed for probable CREST syndrome at the 
Pittsburgh VA Medical Center.  It was noted that in addition 
to this underlying condition the veteran sustained 
circulatory damage as a result of excessive cold exposure 
during military service in Germany from 1964 to 1965.  The 
physician stated that while there was no direct connection 
between cold exposure and the development of 
CREST/scleroderma, the frostbite incurred during service 
clearly could exacerbate any deficient circulation stemming 
from CREST syndrome.  In correspondence dated in August 2000 
Dr. F.Q.M. noted the veteran sustained circulatory damage as 
a result of excessive cold exposure during military service 
in Germany from 1964 to 1965.  The physician stated there was 
no direct connection between cold exposure and his CREST 
syndrome, but that any added insult could worsen an already 
underlying condition.  

VA treatment records dated in October 2000 noted the veteran 
carried a diagnosis of post-traumatic stress disorder (PTSD).  
The physician, Dr. A.D., opined that the veteran had a 
disability that as likely as not began in service.  In a 
November 2001 report Dr. A.D. noted the veteran had requested 
an opinion stating that his depression began during service.  
It was noted, in essence, that there was no way to make that 
determination without reviewing his service medical records, 
but that the physician believed the veteran should be service 
connected for his disability because he had been through 
depression and medical problems while in service.  

VA cold injury examination in March 2004 included a diagnosis 
of scleroderma, CREST syndrome.  It was noted that the 
veteran's symptoms of Raynaud's Phenomenon were a part of the 
CREST syndrome which started one year after his discharge 
from military service, but that CREST syndrome is not 
secondary to frostbite of cold injury.  It was also noted 
that it was as likely as not that the veteran's cold injury 
may have exacerbated his circulatory deficiency due to CREST 
syndrome.  

VA psychiatric examination in March 2004 summarized the 
medical evidence of record and questioned whether the veteran 
met the criteria for a diagnosis of PTSD.  It was noted that 
the veteran reported that after service he had worked as a 
full-time ski instructor and later worked in the ski industry 
until his physical problems no longer allowed that type of 
employment.  The examiner provided an Axis I diagnosis of 
chronic adjustment disorder, in partial remission, apparently 
related to some physical and emotional problems the veteran 
felt were related to his being kicked out of the Army.  In 
summary, the examiner stated the veteran was discharged from 
service for psychiatric reasons and noted that he had been 
treated for anxiety during service.  It was noted that the 
veteran had an adjustment reaction due to being kicked out of 
the military, but that "it does not account of the problems 
he had in the service necessarily."  The examiner noted he 
seemed to have had trouble adjusting to service due to 
personal immaturity and that he reported physical problems 
from service had continued to affect him in his post military 
civilian life.

In light of the inconsistent evidence of record, the Board 
finds additional development is required for adequate 
determinations of the issues on appeal.  Although etiology 
opinions were requested in the remand instructions of 
September 2003, the provided VA examination reports did not 
adequately address whether these disorders began in service 
or were due to any incident of service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the March 2004 VA cold injury 
examination opinion appears to relate present disability 
manifestations, at least in part, to frostbite or cold injury 
incurred during active service.  No rationale was provided, 
however, indicating the basis upon which it was determined 
that an injury had been incurred in service.  Similarly, it 
was noted that the veteran's CREST syndrome started one year 
after service without identification of the basis for that 
determination.  Any medical opinions based solely upon the 
veteran's allegations of injury during service unsupported by 
any other evidence of record should be clearly identified as 
such.

The March 2004 VA psychiatric examiner, in essence, deferred 
opinion as to whether the veteran's anxiety during service 
and continuing psychiatric problems after service were due to 
service-related physical problems.  The correspondence of 
record also shows the veteran was awarded SSA disability 
benefits effective from August 1982.  The Board finds that 
any available records associated with that claim may be 
helpful in assisting the veteran in substantiating his 
claims.

Accordingly, this matter is REMANDED for the following:  

1.  Appropriate efforts should be made to 
obtain any pertinent records associated 
with the veteran's SSA disability benefit 
claim.

2.  Thereafter, the veteran's claims file 
should be returned to the March 2004 VA 
cold injury examiner for clarification of 
the prior opinions indicating he 
sustained a cold injury during service 
and that his CREST syndrome was manifest 
one year after service.  The rationale 
for these opinions should be clearly 
identified.  Any medical opinion based 
solely upon the veteran's allegations of 
injury during service unsupported by any 
other evidence of record should be 
clearly identified as such.

If it is determined that the veteran's 
CREST syndrome was manifest within one 
year of his discharge from service on 
June 15, 1965, an opinion should be 
provided identifying the nature and 
extent of any disability manifestations 
present at that time.  The claims folder 
must be available to, and reviewed by, 
the examiner.  If the March 2004 VA 
examiner is unavailable, the veteran 
should be scheduled for an additional 
examination for the necessary opinions as 
to etiology.

3.  The veteran's claims file should then 
be returned to the March 2004 VA 
psychiatric examiner for clarification of 
the prior opinion as to whether the 
veteran's anxiety during service and 
continuing psychiatric problems after 
service were due to service-related 
physical problems.  The rationale for 
this opinion should be clearly 
identified.  Any medical opinion based 
solely upon the veteran's allegations of 
injury during service unsupported by any 
other evidence of record should be 
clearly identified as such.  The claims 
folder must be available to, and reviewed 
by, the examiner.  If the March 2004 VA 
examiner is unavailable, the veteran 
should be scheduled for an additional 
examination for the necessary opinion as 
to etiology.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

